Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicants’ amendments of claims 5, 10, and 13, and the addition of new claims 16-19. 
Response to Amendments
The amendment filed 10/25/2021 has been entered. Applicants’ amendments to the specification and claims have overcome each and every specification and claim objection previously set forth in the Non-Final Office Action filed on 09/30/2021. The objections to the specification and claims have been withdrawn.
However, the claim amendment filed on 10/25/2021 raised additional objections and as stated in following claim objection below.
Claim objection
Pg. 9, claim 16, line 1 “the lid”. The examiner interprets “the lid” to be “a lid”.
Pg. 9, claim 16, line 4 “a lid of an appliance”. The examiner interprets “a lid of an appliance”” to be “said lid of said appliance””.
Pg. 10, claim 16, line 4 “a position of at the”. The examiner interprets “a position of at the” to be “a position of the”.
Response to Arguments
Applicant’s arguments, see pages 12-17, filed on 10/25/2021, with respect to the rejections of claims 1-4, 10-13 have been fully considered and are persuasive. The rejection of claims 1-4, 10-13 has been withdrawn.
10/25/2021, with respect to the rejections of claims 14-15 have been fully considered but they are not persuasive. 

Regarding the original independent claim 14 and its dependent claim 15,
The examiner respectfully points out that the structural interaction of the claimed limitation “a return spring that extends across a fragile portion of a locking mechanism” is not claimed. The examiner further points out that the prior art Yang teaches all of the claimed limitations of claim 14 in regards to, a locking mechanism, a lock, a housing, a locking shaft, a locking portion, a return spring comprising a first protruding end and a second protruding end, while Dirnberger et al. teaches the concept of a fragile portion, an external force, a predetermined threshold as claimed in the structural interaction “the locking mechanism comprises a shaft and a locking portion, and a fragile portion located between the locking shaft and the locking portion, the fragile portion is broken off when subjected to an external force greater than a predetermined threshold”, furthermore, Dirnberger et al. shows the fragile portion broken away in the annotated figure of fig. 2-3 below, moreover, Dirnberger et al. discloses;  if a user attempts to open the washing machine door by force while its program is running then the locking portion/cheek 28 breaks and tears off from the gripper 24 and departs from the locking shaft and its components once that force has become sufficiently high to break off the fragile portion from the gripper 24, and as shown in the annotated figure of fig. 2 and 3 the fragile portion connects the cheek 28 to the gripper body 24.  The prior art Yang and Dirnberger et al. teach a lock that is intended for a safer appliance, and including “a fragile portion” which is known in the art and one of ordinary skill in the art would know to add a fragile portion to an appliance lock to improve upon the safety of the appliance.  For these reasons the claim rejection to the independent claim 14 and its dependent claim 15 is reinstated.
Claim 15 is dependent on the original independent claim 14 and reiterates the limitation” a lock (200) comprising the locking mechanism of claim 14,” which is met by the prior art Yang and Dirnberger et al.
Claim Rejections - 35 USC § 103
                    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang Yang (WO-2016082744-A1), hereinafter Yang, in view of Albert Dirnberger et al. et al. (US-20180008120-A1) hereinafter Dirnberger et al.

Regarding claim 14, 
While Yang teaches a locking mechanism (As shown in the annotated figure of fig. 4C below; Locking mechanism) for a lock (200), wherein the lock comprises a housing (220), the locking mechanism is arranged in the housing (figs. 3A-4B);
the locking mechanism comprises a locking shaft (320) and a locking portion (202). But Yang does not teach and a fragile portion 01353275.DOC/ j17located between the locking shaft and the locking portion, the fragile portion is broken off when subjected to an external force greater than a predetermined threshold; 

Dirnberger et al. teaches a fragile portion (fragile portion) 01353275.DOC/ j17located between the locking shaft and the locking portion (as shown in 1, 4-9; and the annotated figures of figs. 2 and 3 below), the fragile portion is broken off when subjected to an external force greater than a predetermined threshold (as shown in the annotated figure of fig. 3 below; pg. 3, para. 28, line 6-13; sufficiently high force) [as shown in figs. 1 and 4-9 and the annotated figure of fig. 2-3 below; pg. 3 para. 28; pg. 3-4, para. 32; if a user attempts to open the washing machine door by force while its program is running then the locking portion/cheek 28 breaks and tears off from the gripper 24 once that force that has becomes sufficiently high to break off the fragile portion from the gripper 24, the fragile portion connects the cheek 28 to the gripper body 24].

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Yang by including a fragile portion 01353275.DOC/ j17located between the locking shaft and the locking portion, the fragile portion is broken off when subjected to an external force greater than a predetermined threshold;  as disclosed by Dirnberger et al. because it is a known modern and marketable feature that provides for superior and safer domestic appliance

Yang teaches the locking mechanism is provided with a return spring (330) sleeved on the locking shaft (the spring 330 is sleeved onto the latch shaft 320), the return spring comprises a first protruding end (pg. 6, para. 4, line 4-6; one end) connected to the housing and a second protruding end 5connected to the locking portion (pg. 6, para. 3, line 6-7; other end) [Figs. 2A-5B]; 

Yang as modified by Dirnberger et al. teaches and when the fragile portion is broken off, the second protruding end is disconnected to the locking portion (as shown in figs. 2A-5A of Yang and the annotated figure of fig. 3 below; the locking portion/cheek 28 tears off the gripper body 24 at the fragile portion, the cheek 28 breaks off and falls away so that it is disconnected from the gripper body and all the door latch mechanical parts including the spring’s second protruding end).

Regarding claim 15, 
Yang as modified above teaches a lock (200) comprising the locking mechanism of claim 14. 

    PNG
    media_image1.png
    417
    370
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    595
    874
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    519
    873
    media_image3.png
    Greyscale

Allowable Subject Matter
The original claim1, amended claims 5 and 13, and new independent claim 16 are allowed. The following is an examiners’ statement for the indication of allowable subject matter: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 1, 5, 13, and 16. Accordingly, the amended independent claims 1, 5, 13, and 16 are allowed. The dependent claims 2-4, 6-12, and 17-19 are allowed for depending on allowed independent claims. 

Regarding claims 1, 5 and 16, 
Although the prior art of record, including Wang Yang (WO-2016082744-A1), Albert Dirnberger et al. et al. (US-20180008120-A1), Rodney T. Shoemaker (US-20110252844-A1), and Kenyon A. Hapke (US-7251961-B2) teach the claimed structural limitation a lock, a base, a driving mechanism, a locking mechanism, a housing, a cavity, a locking operation, an unlocking operation, a return spring, a first protruding end, a second protruding end, a control system, an unfolded position, retracted position,  connecting mechanism, a first end, a sliding mechanism,  a second end, a linear motion, a rotating motion, a circuit board, a power supply, a dome switch, an upper lid, a casing, a locking hole, and a position corresponding to the lock, an appliance, unlocked state, and a locked state and their claimed structural interaction among each other. But, regarding claim 1, the prior art of record, including Wang Yang (WO-2016082744-A1) and Albert Dirnberger et al. et al. (US-20180008120-A1), fail to teach the claimed structural interaction “the control system determines that the locking mechanism is disconnected to the return spring according to the locking mechanism in and unfolded position relative to the base, and determines that the locking mechanism is connected to the return spring according to the locking mechanism in a retracted position relative to the base”. And regarding claims 5 and 16, the prior art of record, including Wang Yang (WO-2016082744-A1) and Albert Dirnberger et al. et al. (US-20180008120-A1), fail to teach a first contacting unit and a second contacting unit, a breakage determine unit, and a running control unit. The prior art Wang Yang (WO-2016082744-A1) teaches a control circuit board 104 as a manual operation board while the prior art made of record, including Wang Yang (WO-2016082744-A1) and Albert Dirnberger et al. et al. (US-20180008120-A1), fail to teach the claimed structural interaction among the claimed structural limitations as disclosed in the specification, and as follows: “in the retracted position of the locking mechanism with respect to the base, the dome switch comes into contact with the second contacting unit; and in the unlocking operation, the control system determines […] that the locking portion is connected to the return spring according to the dome switch in contact with the second contacting unit,” and “a control system that includes a running control unit communicating with the breakage determining unit and configured to allow or prevent operation of the appliance based on the determination of the breakage determining unit”. Kenyon A. Hapke (US-5823017-A) teaches a logic circuit with six control blocks that collectively perform some but not all of the claimed limitations or the claimed structural interaction among the claimed limitations. Kenyon A. Hapke (US-5823017-A) does not teach “in the locking operation, the control system determines that the locking section is disconnected to the return spring according to the dome switch in contact with the first contacting unit, and determines that the locking portion is connected to the return spring according to the dome with in contact with the second contacting unit” and “a control system that includes a breakage determining unit communicating with the switch and configured to determine a breakage state of the locking mechanism base on a position of the locking mechanism;  a running control unit communicating with the breakage determining unit and configured to allow or  prevent operation of the appliance based on the determination of the breakage determining unit”. Piotr Szablewski  (WO-9949159-A1) teaches a door latch system that recognizes three position of the door and includes two sensors that include reed contacts, one of which responds when the rotary latch is in its pre-locking position and the other responds when the pawl has reached its pivot position, Markus Michael (CN-105839352-A) teaches a controller that receives a signal indicating the washing machine is in closed position and allows the activation of the washing machine in return, and three switches that interact with mechanical sliders and ramps that relay the position of the lid as it pivots into its closed position. 

Wang Yang (WO-2016082744-A1), Albert Dirnberger et al. (US-20180008120-A1), Rodney T. Shoemaker (US-20110252844-A1), Kenyon A. Hapke (US-7251961-B2), Kenyon A.Hapke (US-5823017-A), Piotr Szablewski  (WO-9949159-A1), and Markus Michael (CN-105839352-A), ), fail to teach the claimed structural interaction as claimed in claim 1 “the control system determines that the locking mechanism is disconnected to the return spring according to the locking mechanism in and unfolded position relative to the base, and determines that the locking mechanism is connected to the return spring according to the locking mechanism in a retracted position relative to the base” and the prior art fails to teach a first contacting unit and a second contacting unit, a breakage determine unit, and a running control unit as claimed in claim 5 and 16 and their structural interaction among the claimed structural limitations.

The examiner can find  no motivating to modify the lock, control system, and there components as disclosed by Wang Yang (WO-2016082744-A1), Albert Dirnberger et al. (US-20180008120-A1), Rodney T. Shoemaker (US-20110252844-A1), Kenyon A. Hapke (US-7251961-B2), Kenyon A.Hapke (US-5823017-A), Piotr Szablewski  (WO-9949159-A1), and Markus Michael (CN-105839352-A) without employing improper hindsight reasoning and without destroying the intended structure and operation of their device.

The original dependent claims (2-4 and 10-12), (6-9), and the new dependent claims (17-19) are allowed due to depending on the allowable independent claims 1, 5, and 16 respectively. 

Regarding the amended claim 13, 
Although the prior art made of record, including Kenyon A. Hapke et al. (US-7251961-B2) and Thomas Neumann (US-20080042447-A1), teach a magnetic element and a magnetic reed switch that switches on under the influence of a magnetic force. The examiner can find no motivation to combine or modify the references of record, Kenyon A. Hapke et al. (US-7251961-B2) and Thomas Neumann (US-20080042447-A1), without employing improper hindsight reasoning and without destroying the intended structure and operation of their device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement on Reason for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
       A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Logan E (WO-8100426-A1) teaches a timing apparatus for the delaying of door opening that operates between a door closed and open modes The invention provides for improvement in security doors .
Jarod M. Sulik et al. (WO-2011109235-A1) teaches a lid lock with a magnetic ant-tamper feature with a blockade surface that is formed of a thin member that can break away if the lock is forcibly opened.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.  
       Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

       If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

       Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675